STRUCKMEYER, Chief Justice,
concurring.
In these cases, the defendants have each been convicted of first degree murder, sentenced to death, and have exhausted their state court appeals. They have now filed suits in the federal court asserting various breaches of federal law which they believe resulted in or at least influenced their convictions.
By statute A.R.S. § 11-584(A)(1), it is provided that the public defender shall on order of the court defend, advise and counsel an indigent defendant for “(a) Offenses triable in the superior, municipal or justice courts * * * ” and “(e) Appeals to a higher court or courts.” The suits filed in the federal court by defendants are not appeals to a higher court. Federal courts are courts of coordinate jurisdiction with state courts charged with the responsibility of enforcing federal laws. Covell v. Heyman, 111 U.S. 176, 4 S.Ct. 355, 358, 28 L.Ed. 390 (1884). I therefore agree that the statute § 11-584(AX1) was designed to provide representation for indigents in the state court system.
I further am of the opinion that the attorney general has standing to challenge the representation by the public defenders in the federal courts. By statute A.R.S. § 41-193(AX3), the Attorney General of Arizona is required to “represent the state in any action in a federal court * * As the representative of the interests of the state, it is my opinion that he may question the right of the public defender to act for these defendants at the state’s expense in their attempts to obtain relief in the federal system.